Citation Nr: 0110275	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include basic eligibility for Educational 
Assistance Benefits under Chapter 35, Title 38, United States 
Code.
.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to June 
1947, from October 1948, to October 20, 1957, and from 
October 30, 1957, to August 1964.  The veteran died in July 
1998.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 RO decision which denied the 
appellant's claims for service connection for the cause of 
the veteran's death and educational assistance benefits.


REMAND

The veteran's death certificate shows that the immediate 
cause of death was acute cardiopulmonary arrest.  Superior 
mesenteric artery thrombosis and severe generalized 
atherosclerosis were listed as underlying causes of his 
death.  Finally, it was noted that insulin dependent diabetes 
mellitus was a significant condition which contributed to 
death.

In an August 1999 statement, D.L.C., M.D., noted he had 
treated the veteran from 1965 to 1998.  Dr. D.L.C. stated 
that the finding of renal glycosuria during the veteran's 
Navy service could have represented the onset of diabetes.  
He noted that diabetes can take many years to fully manifest 
and for that reason, might not show up on blood tests.

Despite the fact that RO adjudicators concluded that Dr. 
D.L.C.'s opinion "is not supported by the evidence of 
record," the record does not include sufficent competent, 
independent medical evidence to resolve the medical question 
raised by Dr. D.L.C.'s statement.  As was noted by the United 
States Court of Appeals for Veterans Claims more than a 
decade ago, if VA chooses to reach a conclusion contrary to a 
medical opinion included in the evidence, VA must do so on 
the basis of competent, independent medical evidence, not on 
the basis of an unsubstantiated opinion by a person who is 
not a medical expert.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991). 

 In view of the unresolved medical questions in this claim, 
it is noteworthy that Dr. D.L.C. has referred to a 
substantial body of relevant evidence that has not been 
associated with the claims folder--records of treatment for 
the period from 1965 to 1998.   Thus, this case must be 
remanded to obtain the veteran's treatment records from Dr. 
D.L.C., to the full extent that such treatment records for 
the period from 1965 to 1998 are available.   See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The claim of service connection for the cause of the 
veteran's death is inextricably intertwined with the issue of 
eligibility to educational assistance benefits.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  That is, a determination 
of the service connection claim might change the outcome of 
the appellant's claim for educational assistance benefits.  
Since the service connection claim requires more development, 
an adjudication of the educational assistance claim must be 
deferred.

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required to assure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, this case is REMANDED for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should contact D.L.C., M.D. 
and obtain copies of any outstanding 
medical records of the veteran. 

3.  After the development requested above 
has been completed, the RO should review 
the appellant's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Thereafter, the RO should adjudicate 
the appellant's claim of service 
connection for the cause of the veteran's 
death, to include basic eligibility for 
Educational Assistance Benefits under 
Chapter 35, Title 38, United States Code.  
In adjudicating the claim, the RO must 
decide medical questions raised in the 
case on the basis of competent, 
independent medical evidence, in 
accordance with the law as stated by the 
United States Court of Appeals for 
Veterans Claims in Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  If the claim is not 
resolved to the satisfaction of the 
appellant, the RO should issue a 
supplemental statement of the case (SSOC) 
which contains a citation to the 
applicable laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


